DETAILED ACTION
Claims 1 – 18 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 9-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 20190376890; hereinafter Bennett) in view of Park et al. (US 20160238547; hereinafter Park).

Regarding claim 1, Bennett teaches an artificial intelligence (see abstract and [0010] teaching regarding artificial neural networks) detection system (abstract) for fuel gas pipeline (at least 128; see fig. 1; see also [0021] “pipelines 128”) leakage ([0023]; see [0020] and fig. 1), comprising a multi-field source information collecting system (104; [0020-21]; see fig. 2), a data processing and analyzing system (at least 240; 308; and additional neural network on a related system; [0024] “electronics 240, such as processors, driver circuits, memory, communications devices, and the like”; see also fig. 3, especially 352/356 – “The computer 352 or other processing components can be provided as part of the electronics 240.” [0027]; see also [0043] teaching that the data processing may be done by a third neural network in “a related system”), and a monitoring and warning system (at least 319; [0027] “The application 319 can be executed by the computer 352 and/or the FPGA 356 to implement a cognitive neural network that operates to detect fugitive emissions leaks, and optionally to detect a rate of a detected leak, as described in detail elsewhere herein.”; see also element 664 of fig. 6; see also [0009]), wherein: 
the multi-field source information collecting system comprises a concentration field collecting subsystem (at least the “tunable laser system” [0024] and [0020]; [0007] “gas detection system uses two lasers of slightly different infrared wavelengths to map the ground and measure an atmospheric gas of interest”), a temperature field collecting subsystem (at least “thermal camera” [0020]; “a thermal infrared detection system” [0024]; see also [0007] “thermal infrared detection where cameras and microbolometers operating in the 1-14 μm wavelength range can detect emissions and absorptions from the environment, including the gases of interest.”; see also [0035]),[]; wherein: 
the concentration field collecting subsystem is configured to collect a concentration field signal (120; see fig. 1; [0035]) in a fuel gas pipeline region (122; see fig. 1) and obtain concentration field data ([0007] “gas detection system uses two lasers of slightly different infrared wavelengths to map the ground and measure an atmospheric gas of interest”; [0045]); 
the temperature field collecting subsystem is configured to collect a temperature field signal in a fuel gas pipeline region and obtain temperature field data ([0007] “thermal infrared detection where cameras and microbolometers operating in the 1-14 μm wavelength range can detect emissions and absorptions from the environment, including the gases of interest.”; see also [0035]); and 
[] the data processing and analyzing system (at least the related third neural network [0043]) is connected wirelessly to the respective subsystems of the multi-field source information collecting system via a wireless communication network (376; see fig. 3 in view of [0028] “376 can output information obtained by the sensor system 104 to a remote or separate system”; see also [0043]), so that the subsystems transmit the concentration field data, temperature field data [] to the data processing and analyzing system respectively ([0028] teaches remote data transmission; [0043] teaches that the third neural network may be implements in a related system; [0044-45] teaches that the “third neural network can then be used to predict or determine leak rates” and that the various data “can be transmitted to another system or node, for example via an RF real-time link or other connectivity”); wherein: 
according to the concentration field data, temperature field data [], the data processing and analyzing system acquires a variation of the concentration field data, a variation of the temperature field data (at least fig. 6 and associated textual teaching regarding manipulating the received data into varied forms such as 2D gridded imaging -632- and a confidence map of likely leak locations - 664) []; 
preset with a concentration field data variation threshold, a temperature field data variation threshold (data in 724; “known emission rate data” [0044]) and [], the data processing and analyzing system compares the variation of the concentration field data, the variation of the temperature field data [] with respective corresponding variation thresholds (see step 732 and [0044]), and generates a warning signal when at least two of the variations exceeds their corresponding thresholds (step 740; see fig. 7; [0045]); and 
the monitoring and warning system is connected to the data processing and analyzing system ([0045] “An estimated or determined emission rate for the plume associated with the detected emission (i.e. gas 122) can then be provided as an output (step 740).”), and configured to alarm upon receipt of the warning signal generated by the data processing and analyzing system ([0045] “The output can be presented by a user output device”).
Bennett does not directly and specifically state that the that fuel gas pipeline is deep-buried lacks teaching regarding a geoelectric field collecting subsystem; the geoelectric field collecting subsystem is configured to collect a geoelectric field signal in a fuel gas pipeline region and obtain geoelectric field data; geoelectric field data; a variation of the geoelectric field data; a geoelectric field data variation threshold (specifically Bennett does not teach regarding measuring the electric field; only laser and thermal gas leak measurements).
However, Park teaches a sensing system for detecting hydrocarbon leakage (abstract) from a pipeline ([0069]) with a neural network ([0084]) using resistive/electric signals (abstract; [0022]) from a field/array of electrodes ([0119]; see figs. 6, 22 and 23; [0168-169]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the neural network sensing system for gas pipelines of Bennett with the specific knowledge of using the neural network sensing system for hydrocarbon pipelines using electric/resistive data collection of Park. This is because such electric/resistive data allows for more specific accuracy regarding the leakage and leak area (see [0168] of Park “the electrode system helps determine the exact location of the disturbance”). This is important in order to find and fix leaks in a gas/hydrocarbon pipeline.

Regarding claim 2, Bennett teaches that the concentration field collecting subsystem is a laser methane detecting instrument ([0007]); the laser methane detecting instrument is connected wirelessly to the data processing and analyzing system ([0028] teaches remote data transmission; [0043] teaches that the third neural network may be implements in a related system; [0044-45] teaches that the “third neural network can then be used to predict or determine leak rates” and that the various data “can be transmitted to another system or node, for example via an RF real-time link or other connectivity”); the laser methane detecting instrument emits laser light to a fuel gas pipeline region (116; see fig. 1; [0021-22]), the laser light being absorbed by a methane gas in the fuel gas pipeline region (122; see [0021-22] regarding the gas of interest; see [0007] teaching that the gas of interest is methane); the laser methane detecting instrument receives the returned changed laser light (120; [0021-23]), calculates the concentration field data of the methane gas in the fuel gas pipeline region according to a variation of the laser light ([0022-23]), and transmits the concentration field data to the data processing and analyzing system ([0028]; [0043]; [0044-45]); and the data processing and analyzing system calculates a variation of the concentration field data between adjacent time points in continuous time according to the concentration field data (see at least fig. 6 and associated textual teaching regarding manipulating the received data into varied forms such as 2D gridded imaging -632- and a confidence map of likely leak locations - 664).

Regarding claim 9, Bennett teaches a GPS positioning and navigation system ([0008]; see fig. 3), wherein: the GPS positioning and navigation system is connected wirelessly to the data processing and analyzing system (380 is a GPS antenna; see fig. 3); and the GPS positioning and navigation system is configured to collect GPS positioning data in the fuel gas pipeline region (see fig. 3 in view of fig. 1 showing such location of the GPS data in the pipeline region) and transmit to the data processing and analyzing system (see fig. 3 showing such transmission of data at least via the arrow from element 380 to element 308).

Regarding claim 10, Bennett teaches that the multi-field source information collecting system, the GPS positioning and navigation system ([0008]; see fig. 3).
Bennett as modified by Park lacks direct and specific teaching that the data processing and analyzing system form a wireless local area network based on a 4G network, to realize wireless communication.
However, Bennett does disclose that the I/O functions may include “without limitation, communications transmitters and receivers, positioning system receivers, and connections to power sources. More particularly, the components associated with the input/output functions 312 can include data links such as a ground datalink 372 and a radio frequency datalink” ([0028]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the transmitters/receivers and wireless data links of Bennett as modified by Park with a specific 4G local area network.  This is because one of ordinary skill in the art would have expected using a known wireless data link/network such as 4G to be one of several straightforward ways of moving data to the appropriate structures because wireless 4G is a stable and robust data transfer protocol. 

Regarding claim 11, Bennett teaches that the multi-field source information collecting system, the GPS positioning and navigation system ([0008]; see fig. 3).
Bennett as modified by Park lacks direct and specific teaching that the data processing and analyzing system form a wireless local area network based on a 4G network, to realize wireless communication.
However, Bennett does disclose that the I/O functions may include “without limitation, communications transmitters and receivers, positioning system receivers, and connections to power sources. More particularly, the components associated with the input/output functions 312 can include data links such as a ground datalink 372 and a radio frequency datalink” ([0028]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the transmitters/receivers and wireless data links of Bennett as modified by Park with a specific 4G local area network.  This is because one of ordinary skill in the art would have expected using a known wireless data link/network such as 4G to be one of several straightforward ways of moving data to the appropriate structures because wireless 4G is a stable and robust data transfer protocol. 

Regarding claim 18, Bennett teaches that the multi-field source information collecting system, the GPS positioning and navigation system ([0008]; see fig. 3).
Bennett as modified by Park lacks direct and specific teaching that the data processing and analyzing system form a wireless local area network based on a 4G network, to realize wireless communication.
However, Bennett does disclose that the I/O functions may include “without limitation, communications transmitters and receivers, positioning system receivers, and connections to power sources. More particularly, the components associated with the input/output functions 312 can include data links such as a ground datalink 372 and a radio frequency datalink” ([0028]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the transmitters/receivers and wireless data links of Bennett as modified by Park with a specific 4G local area network.  This is because one of ordinary skill in the art would have expected using a known wireless data link/network such as 4G to be one of several straightforward ways of moving data to the appropriate structures because wireless 4G is a stable and robust data transfer protocol. 

Allowable Subject Matter
Claims 3-8 and 12-17 (claims 3, 5 and 7 with depending claims) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855